Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11-15, 17-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Berseth et al. (US 2019/0340466 A1) and further in view of Srivastava (US 2015/0278157 A1).
Claims 1, 13, 14, 24:
Berseth teaches receiving, by one or more processors into a non-transitory machine-readable medium, a form having one or more fields for receiving personally identifying information (PID); receiving, by the one or more processors, input data for the form, the input data comprising source PII (information on a plurality of objects (see [0012]. [0034], [0045]-[0047], [0054])
modelling, by the one or more processors, the characteristics of the source PII to generate
a model associated with the form (see [0032], [0049]);
generating, by the one or more processors, synthetic PII based, at least in part, the source
PII and the model; and providing, by the one or more processors, the synthetic PII to the one or more fields of the form (see [0012], [0034]-[0053], [0059]).
	Berseth failed to teach receiving a distortion indicator via a user interface element and generating the synthetic PII based on the distortion indicator.
	Srivastava teaches an application enabling the user to set preferences for generating synthetic data (see [0032]), where the preference includes a preference of the user with respect to the degree of privacy or anonymity (distortion indicator) (see [0035]-[0041]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Srivastava’s degree of privacy or anonymity (distortion indicator) in order to generate the synthetic data based on user preference. 
Claims 4, 15:
Berseth teaches determining whether the synthetic PII for the one or more fields is semantically correct when combined (see [0053], [0054]).
	Claims 6, 7, 17, 18:
Berseth teaches receiving demographic characteristics; wherein generating the synthetic PII comprises generating the synthetic PII based, at least in part, on the demographic characteristics; receiving a region indicator; wherein generating the synthetic PII comprises generating the synthetic PII based, at least in part, on the region indicator (see fig. 3, [0054]).

Claims 8, 19:
Berseth teaches generating one or more machine learning models based on training data, the training data comprising PII; wherein generating the model associated with the form comprises generating the model, based at least in part, on the one or more machine learning models (see [008]-[0013], [0043]).

Claims 9, 20:
 Berseth teaches submitting the form to a service application; receiving feedback for at least one field of the form from the service application; storing the feedback as updated training data; updating the machine learning models based, at least in part on the updated training data (see [0055]-[0056]).
Claims 11, 12, 22, 23:
Berseth teaches wherein the source PII comprises true PII for a user; wherein the source PII comprises PII of a randomly selected persona (see [0053]-[0054]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berseth further in view of Srivastava and further in view of Kothari et al. (US 8,694,646 B1).

Claims 5, 16:
Berseth failed to teach receiving an indication that source PII is to be preserved for a subset of the one or more fields; and providing the source PII to the subset of the one or more fields. However, Kothari teaches anonymizing of selected field (data) (see fig. 5, col. 8 line 47 to col. 6 line 13). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was failed to incorporate Kothari’s anonymization of selected field, in Berseth’s generating of synthetic data to synthesize selected field based on desired level of security and for data preservation.  
Claims 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berseth et al. (US 2019/00340466 A1) and further in view of Official Notice .
Claims 10, 21:
 Berseth failed to teach adding a fingerprint to field data for the one or more fields for receiving PII; storing the fingerprint; submitting the form including the field data to a service application; receiving leaked data from third party system; and generating an indication that the service application has experienced a data breach in response to determining that the fingerprint is present in the leaked data. However, Official Notice is taken that it is old and well known in the art of document management to include a tracking code within a document. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include a code in Berseth’s synthetic document in order to analyze a leaked document and to determine the source by including tracking code. 
Savage et al. US 2012/0110062 A1 is provided in support for the Official Notice. Savage teaches anonymized for privacy protection including tracking code to report IP address or can generate unique random number associated with IP address … the tracking data for a particular user device (not able to identify a particular user (see [0028]-[0032]).
Response to Arguments
Applicant's arguments filed 4/6/22 have been fully considered and addressed above. Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688